DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Drawings
The drawings are objected to because Applicant fails to label the “inner diameter” and “outer diameter”, of claim 1, of each half magnet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-14 are rejected for being dependent on claim 1.
Claim 1 recites the limitation “a thermal radiation shield of each half magnet”, in line 6, which is indefinite for being unclear if the thermal radiation shield is the same, or different, from the thermal radiation shield claimed in line 3.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “the thermal radiation shield of each half magnet”.

The term “similarly shaped” in claim 3 is a relative term which renders the claim indefinite since it is unclear where the line is drawn for what is similar or not. The term 
In regard to claims 7-14, the recitation, “a split” improperly reintroduces the system and should be --the spit--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvert (US 2017/0120074), hereinafter referred to as Calvert.
Regarding claim 1, Calvert teaches a split cylindrical superconducting magnet system (Fig. 1) comprising two half magnets (See annotated Figure 1 by the Examiner, everything left of the vertical axis is a first half magnet, and everything right of the vertical axis is a second half magnet), each half magnet having superconducting magnet coils (102s, 106s, 108s) retained in an outer vacuum chamber (122), a thermal radiation shield (120) located between the magnet coils and the outer vacuum chamber (122), and gradient field coils (130 left of the vertical axis and 130 right of the vertical axis in Annotated Figure 1 by the Examiner) split between the two half magnets, wherein the thermal radiation shield of each half magnet is shaped (inherent shape of the shield) such that axial spacing between the thermal radiation shield of each half 
[AltContent: textbox (Of radiation shield)]
    PNG
    media_image1.png
    755
    796
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Calvert.

Regarding claim 2, Calvert teaches the split cylindrical superconducting magnet system according to claim 1, wherein the thermal radiation shield is shaped (inherent shape of the thermal radiation shield 120) so as to be absent in a position (position within the field coils) nearest the imaging region by a step profile (profile of 120 is stepped) in a cylindrical shape (thermal radiation shield is in the shape of a cylinder as shown in Fig. 2) of the thermal radiation shield.

Regarding claim 3, Calvert teaches the split cylindrical superconducting magnet system according to claim 1, wherein the thermal radiation shield and the outer vacuum chamber are similarly shaped (See Fig. 1, outer vacuum 122 and thermal radiation shield are similarly shaped).

Regarding claim 4, Calvert teaches the split cylindrical superconducting magnet system according to claim 1, wherein the thermal radiation shield is chamfered, tapering from a minimum inner diameter (see annotated Figure 2 by the Examiner) to an increased inner diameter (see annotated Figure 2 by the Examiner).


    PNG
    media_image2.png
    733
    631
    media_image2.png
    Greyscale

Figure 2:  annotated Figure 1 of Calvert.

Regarding claim 7, Calvert teaches the split cylindrical superconducting magnet system according to claim 1, wherein each of the two half magnets have recesses (annotated 

[AltContent: textbox (Of outer 
vacuum chamber)]
    PNG
    media_image3.png
    728
    805
    media_image3.png
    Greyscale

Figure 3: annotated Fig. 1 of Calvert
Regarding claim 8, Calvert teaches the split cylindrical superconducting magnet system according to claim 7, wherein the recesses are employed to provide improved access for an operator (improved access compared to if there was no recess).  



Regarding claim 10, Calvert teaches the split cylindrical superconducting magnet system according to claim 1, further comprising structural components (support tubes 110) which support the superconducting magnet coils of each of the two half magnets on the outer vacuum chamber of each half magnet.  

Regarding claim 11, Calvert teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (annotated by Examiner in Annotated Figure 3) bears against each outer vacuum chamber of each half magnet at an axial inner extremity (annotated by Examiner in Annotated Figure 3) of each of the outer vacuum chambers of each half magnet.  

Regarding claim 13, Calvert teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure bears against each outer vacuum chamber of each half magnet near an inner diameter (annotated by Examiner in Figure 3) of each of the outer vacuum chambers of each half magnet.  

Regarding claim 14, Calvert split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (131) is attached to a radial outer 


    PNG
    media_image4.png
    566
    1067
    media_image4.png
    Greyscale

Figure 4:  annotated Fig. 1 of Calvert.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art and Calvert, as applied to claim 1, in further view of Overweg (US 10,173,077), hereinafter referred to as Overweg.
Regarding claims 5 and 6, Applicant’s Admitted Prior Art, as modified, teaches the split cylindrical superconducting magnet system according to claim 1, however does 
It should be noted that Applicant’s Admitted Prior Art (Fig. 1) explicitly teaches wherein the outer vacuum chamber (18) and the thermal radiation shield (16) follow the same shape as shown in Fig. 1.
Overweg teaches a shape of an outer vacuum chamber (See Fig. 3, 234 and 236) of two half magnets including that of a chamfer (see chamfered shape in Fig. 3) and allows equipment (beam 208, frequency coils 212 and magnetic field gradient coils 248) to fit within the minimum and increased diameter (inner diameters of 234 and 236) of the outer vacuum chamber to be placed.
	In view of the evidence presented, it was well known before the filing date of the Applicant’s claimed invention that an outer vacuum chamber can have various shapes as well as the shape of the thermal radiation shield having the same shape as the outer vacuum chamber without any unexpected results, therefore a change in configuration of shape of a device as claimed is deemed obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the shape of the outer vacuum chamber taught by Laskaris, as modified, to include that of an inner diameter which is minimum and increases as taught by Overweg as well as be any shape including having a taper, concave or convex contour in the outer vacuum chamber and thermal radiation shield in order to provide the predictable result of .  

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in Fig. 1, hereinafter referred to as Applicant’s Admitted Prior Art, in further view of Calvert.

Regarding claim 1, Applicant’s Admitted Prior Art (Fig. 1), teaches a split cylindrical superconducting magnet system (Fig. 1) comprising two half magnets (annotated by Examiner in Figure 5), each half magnet having superconducting magnet coils (12s) retained in an outer vacuum chamber (18s), a thermal radiation shield (16s) of each half magnet located between the magnet coils and the outer vacuum chamber, and cylindrical gradient field coils (19s) split between the two half magnets, wherein the thermal radiation shield of each half magnet is shaped so as to be absent in a position (space between each half magnet) nearest an imaging region (26) and nearest the gradient field coils.


    PNG
    media_image5.png
    684
    673
    media_image5.png
    Greyscale

Figure 5:  Annotated Applicant's Admitted Prior Art Fig. 1

Applicant’s admitted prior art does not teach wherein the thermal radiation shield of each half magnet is shaped such that axial spacing between the thermal radiation shield of each half magnet has an internal diameter greater than an outer diameter.



Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the thermal radiation shield and outer vacuum chamber of the Applicant’s Admitted Prior Art to have an internal diameter greater than an outer diameter, in order to provide the similar and predictable result of allowing the imaging device to be located at an angle which allows for imaging of an object at that angle, thereby increasing the imaging capabilities of the system.

Regarding claims 10, Applicant’s Admitted Prior Art, as modified, teaches the split cylindrical superconducting magnet system according to claim 1, however does not teach structural components which support the superconducting magnet coils of each of the two half magnets on the outer vacuum chamber of each half magnet.  

Calvert teaches everything discussed in claim 1 and structural components (110) which support superconducting magnet coils (106 and 108) of each of two half magnets (see annotated Figure 1 by the Examiner, where everything left of the vertical axis is one half 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the superconducting magnet coils of Applicant’s admitted prior art to include structural components, as taught by Calvert, in order to provide the predictable result of supporting the superconducting magnet coils in a desired location throughout the lifetime operation of the system for consistent imaging results.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art and Calvert, as applied to claim 10, in further view of Dempsey et al. (US 10,413,751), hereinafter referred to as Dempsey.

Regarding claims 11 and 12, Applicant’s Admitted Prior Art, as modified, teaches the split cylindrical superconducting magnet system according to claim 10, however does not teach a mechanical support structure which bears against each outer vacuum chamber of each half magnet at an axial inner extremity of each of the outer vacuum chamber of each half magnet (claim 11); wherein the mechanical support structure is intermittent around a circumference of the split cylindrical superconducting magnet system (claim 12).



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the split cylindrical superconducting magnet system of the Applicant’s Admitted Prior Art, as modified, by including mechanical support structures which structurally attach to each half magnet, as taught by Dempsey, in order to provide the predictable result of separating and supporting each half magnet to be located a desired distance from each other thereby preserving the alignment of each half magnet to each other. 


Response to Arguments
Applicant’s arguments, see remarks, filed 1/20/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s Admitted Prior art in Fig. 1, Calvert and Dempsey, discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763